DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

Response to Amendment
The amendment dated 6/4/2021 has been considered and entered into the record.  Claims 22–45 remain pending with claims 34–37 and 39 withdrawn from consideration.  Claims 22–33, 38, and 40–45 are examined below.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/4/2021, with respect to the rejection(s) of claim(s) 22–33 and 40–45 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 24–28, 38, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Conger (US 2009/0071587 A1) in view of Di Paola (US 3,837,982) and Barron (US 4,024,895).
Conger teaches an improved tire cord fabric comprising warp and weft cords, wherein the warp cords may be made from steel and the weft cords may be made from blends of polyester, cotton, rayon, and nylon.  Conger abstract, ¶¶ 12–13.
Conger fails to teach that the steel warp cords have a diameter of at least 0.3 mm or the elongation at break of the weft cords; however, the exact cord specifications are determined by the tire specification.  
Di Paola teaches a woven fabric, having a top and bottom, and comprising metal warp cords and weft cords composed of non-metallic material for in reinforcing pneumatic tires.  Di Paola at 1:11–20, Figs. 1, 2.  The metal warp cords may comprise any suitable metal, including steel, wherein the overall diameter of the metal cords may be up to about 0.05 inches (about 1.27 mm).  Id. at 2:15, 22–25.  Individual metal filaments used to make the metal cords have a diameter of more than 0.003 inches to about 0.015 inches.  Id. at 2:17–21.  Accordingly, the metal cords contain as few as three filaments.  The weft cords may comprise polyester or nylon polymers.  Id. at 2:41–58.
One of ordinary skill in the art would have found it obvious to have looked to Di Paola for guidance as to suitable steel warp cord diameters and warp cord numbers in order to successfully practice the tire cord invention of Conger.
Barron teaches a reinforcing fabric comprising a web of composite tire cords with sheath-core weft yarns having a cotton sheath completely surrounding polyester filaments, wherein the weft yarns have high elongation break.  Barron abstract.  The cotton weft yarns serve to maintain uniform spacing between the cords within the tire and eliminate breakage during the tire formation.  Id. at 1:15–21, 52–59.  The polyester core of the weft yarn must be able to stretch independent of the cotton sheath to an elongation at break of at least 100 percent, while the cotton has low elongation at break (i.e., less than 100 percent).  Id. at 2:53–63.  
It would have been obvious to one of ordinary skill in the art to have used the composite tire cord of Barron, which includes cotton as a sheath material and polyester as its core, as the Conger weft cord, because cotton has low elongation at break and is used to make tire cords, as well as use the cord as a weft yarn to maintain uniform spacing between the cords within the tire and eliminate breakage during the tire formation.  Barron at 1:15–21, 52–59.
Additionally, as shown in Figure 1 of Conger, warp and weft cords are woven in an open manner.  See Conger Fig. 1.  While Conger does not quantify the degree to which the weave is open, or number of cords per inch, it is reasonable to assume that the ordinarily skilled artisan would have discovered the optimum or workable ranges because doing so only involves routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Di Paola (US 3,837,982) in view of Barron (US 4,024,895).
Di Paola teaches a woven fabric, having a top and bottom, and comprising metal warp cords and weft cords composed of non-metallic material for in reinforcing Id. at 2:15, 22–25.  Individual metal filaments used to make the metal cords have a diameter of more than 0.003 inches to about 0.015 inches.  Id. at 2:17–21.  Accordingly, the metal cords contain as few as three filaments.  The weft cords may comprise polyester or nylon polymers.  Id. at 2:41–58.
Barron teaches a reinforcing fabric comprising a web of tire cords with sheath-core weft yarns having a cotton sheath completely surrounding polyester filaments, wherein the weft yarns have high elongation break.  Barron abstract.  The cotton weft yarns serve to maintain uniform spacing between the cords within the tire and eliminate breakage during the tire formation.  Id. at 1:15–21, 52–59.  The polyester core of the weft yarn must be able to stretch independent of the cotton sheath to an elongation at break of at least 100 percent, while the cotton has low elongation at break (i.e., less than 100 percent).  Id. at 2:53–63.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the sheath-core weft yarn of Barron as the weft yarn in the woven fabric of Di Paola in order to maintain uniform spacing between the tire cords.  As shown in Figure 1, Barron shows that the warp and weft cords are woven in an open manner.  See Barron Fig. 1.  While Barron does not quantify the degree to which the weave is open it is reasonable to assume that the ordinarily skilled artisan would have discovered the optimum or workable ranges because doing so only involves routine skill in the art.  In re Aller.
Claims 23, 29, 30, 32, 33, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Conger, Barron, and Di Paola as applied to claims 22 and 38 above, and further in view of Cloer (US 5,244,717).  Conger, Barron, and Di Paola fail to teach the number of warp cords per inch or coating both sides of the tire fabric with rubber to form a tire ply.
Cloer teaches a woven tire fabric, wherein the fabric comprises as many as 35 warp cord ends per inch.  Cloer abstract.  Both sides of the tire fabric are coated with layers (body) of rubber to form a tire ply.  Id. at 3:35–39.
It would have been obvious to the ordinarily skilled artisan to have looked to Cloer for guidance as to an appropriate number of warp ends per inch and coat both sides of the fabric with rubber in order to successfully practice the invention of Conger.
With regard to claim 30, Barron teaches that the sheath-core weft yarn is used to prevent breakage of the yarn (cord).  Accordingly, it would have been obvious to minimize breakage of the weft yarns, thereby preventing at least 95% of the weft cords from breaking.  Additionally, it would have been obvious to have had uniformity among the warp cords to result in consistent performance across the tire fabric.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Conger, Barron, and Di Paola, and Cloer as applied to claim 30 above, and further in view of Ueda (US 2014/0116587 A1).  Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Conger, Barron, and Di Paola; and Di Paola and Barron; as applied to claim 38 above, and further in view of Ueda (US 2014/0116587 A1).  Conger, Barron, Di Paola, Cloer, and Ueda fail to teach a rubber thickness as part of the tire ply steel fabric ply.
Ueda teaches a pneumatic radial tire comprising a belt of steel wires embedded in rubber.  Ueda abstract.  The wired belt is coated with a layer of rubber having a thickness of 0.8 mm.  Id. ¶ 82.
It would have been obvious to the ordinarily skilled artisan to have looked to Ueda for guidance as to the proper rubber layer thickness needed to successfully practice the invention of Conger or Di Paola.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786